             Case 3:20-cv-00018-JM Document 13 Filed 07/14/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

KIMBERLY A SKAGGS                                                              PLAINTIFF

V.                            CASE NO. 3:20-CV-18-JM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                           RECOMMENDED DISPOSITION

       I.       Procedure for Filing Objections:

       This Recommendation for dismissal has been sent to Judge James M. Moody Jr.

Any party may file written objections if they disagree with the findings or conclusions set

out in the Recommendation. Objections should be specific and should include the factual

or legal basis for the objection.

       To be considered, objections must be filed within 14 days. If parties do not file

objections, they risk waiving the right to appeal questions of fact. And, if no objections

are filed, Judge Moody can adopt this Recommendation without independently reviewing

the record.

       II.      Background:

       Plaintiff Kimberly A. Skaggs filed this case, without the help of a lawyer, seeking

review of the Commissioner’s denial of her application for social security disability

benefits. (Doc. No. 2) The Commissioner filed an Answer on April 6, 2020. (Doc. No. 8)

A Scheduling Order was entered on April 9, 2020, directing the Plaintiff to file a brief by

May 21, 2020. Ms. Skaggs failed to file a brief as instructed.
          Case 3:20-cv-00018-JM Document 13 Filed 07/14/20 Page 2 of 2



       By Order of June 12, 2020, Ms. Skaggs was directed to file a brief on or before

July 13, 2020, if she wished to pursue her case. (Doc. No. 12) Ms. Skaggs has not filed a

brief or responded to the Court in any manner. She was warned that failure to comply

with the Court’s order could result in dismissal of her lawsuit for failure to prosecute.

       III.   Conclusion:

       The Court recommends that Ms. Skaggs’ lawsuit be DISMISSED, without

prejudice, for failure to comply with the Court’s order and failure to prosecute her case.

       DATED this 14th day of July, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
